Name: COMMISSION REGULATION (EC) No 2243/95 of 22 September 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  trade policy
 Date Published: nan

 23 . 9 . 95 EN Official Journal of the European Communities No L 228/23 COMMISSION REGULATION (EC) No 2243/95 of 22 September 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund cations submitted since 18 September 1995 ; whereas a reduction factor should accordingly be applied to the quantities applied for on 18 September and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for hazelnuts without shells for which applications are submitted on 1 8 September under Article 1 of Regulation (EC) No 1489/95 shall be issued for 5,46 % of the quanti ­ ties applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 18 September 1995 and before 25 October 1995 shall be rejected . Article 2 This Regulation shall enter into force on 23 September 1995 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (2) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 908 tonnes of hazelnuts without shells in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to appli ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68 . (2 OJ No L 145, 29 . 6. 1995, p. 75.